Mr. Justice HANDY
delivered the opinion of the court.
This was a bill filed in the district chancery court at Her-nando, by the appellee, a creditor of one Jeffrey Beck, deceased, against the plaintiffs in error.
It is alleged that Jeffrey Beck resided in the State of Arkansas, and died there in the year 1843, possessed of considerable personal property, slaves, horses, cattle, &c., in his own right, and that there has never been any legal administration granted on bis estate ; that the defendants, residing in this State, brought the property to this State, and some of them took out letters of administration upon the estate, which were declared void; that the defendants, among whom are the widow and children of Jeffrey Beck, after his death, removed the property to Texas, where they kept it for about two years, receiving *113the hire and profits of it, and afterwards brought it to this State and divided it among themselves. The bill charges that the defendants obtained possession, ran off, and sold and disposed of said property fraudulently, and intending to defeat the claim of the complainant and other creditors of the estate.
The prayer is for discovery by each, of the defendants as to. what portion of the property he has received, and to whom it has been sold, and its value, and who received the proceeds thereof; also for an account to betaken of the sum due the complainant by the intestate, and the value and amount of the property received by each of the defendants, by the sale, use, or hire of the property, and for a decree against them for the amounts to be paid out of the property in their hands belong-, ing to the estate. *
The answers admit many of the allegations of the bill, but they deny the jurisdiction of the court to grant the relief sought,, and rely on the statutes of limitations in bar of the demand.
An account of the complainant’s claim was taken in the' chancery court, and a decree was rendered that the defendants-pay the debt reported to be due to the complainant.
There is but one question necessary to be considered on this record. The bill shows nothing but a demand of a creditor of1 an intestate against parties who have converted the property of the estate to their own use, a mere effort to make such parties liable as executors de son tort. No circumstance whatever, of an equitable nature, is shown, nor reason alleged why the ■remedy was not adequate at law. The general charge of fraud and confederation is insufficient for that purpose, for each defendant is sought to be made liable only for such portion of the property as he may have converted to his use. Nor is the prayer for an injunction to prevent the removal of the property sufficient to give jurisdiction, for it does riot appear but that the defendants were able to pay the amounts that might be recovered against them respectively, without resort to the property, and no effort was made to obtain an injunction, and none was issued.
For aught that appears in the bill, the remedy was entirely *114adequate at law, and no ground for equitable interference is shown.
The decree is, therefore, reversed, and the bill dismissed.